DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 06/17/2022 has been entered. 

Response to Arguments

Applicant's submission filed 06/17/2022 has been fully considered.  Applicant’s arguments regarding the 103 rejection of record are not persuasive for the reasons set forth at the end of the rejections below.  The double patenting rejection of record has been overcome because applicant has filed a terminal disclaimer.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,758,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 15 - 18 and 20 - 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (of record; from IDS; 2008 Nucl. Med. Biol. 35: 365-375; “Edwards”) in view of Storey et al. (of record; from IDS; US 2005/0063902 A1; “Storey”) and Arbo et al. (of record; from IDS; WO2006/036071A2; "Arbo").
This rejection is maintained for the reasons set forth in the office action mailed 03/17/2022 and for the reasons set forth below.
Claim 15 as amended remains rejected because Edwards in view of Storey and Arbo teach the excipients, including the buffers sodium hydrogen carbonate and sodium carbonate, at a pH of 9.2.  Claims 20 and 22 as amended remains rejected because Edwards in view of Storey and Arbo teach sodium carbonate (600 g).
Applicant argues that the "shelf-life" as used by Storey relates to the stability of the formulation post-formation.  This is consistent with Storey's teaching that sodium para-aminobenzoic acid inhibits oxidative destruction cause by free radicals generated during the radiolysis of the solution. Accordingly, the cited references do not suggest the surprising improved pre-formation stability associated with the claimed invention. 
These arguments are not persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Specifically, the cited references are not required to teach improved pre-formation stability in order to meet the claims.
Applicant further argues that Storey does not suggest that relatively strong bases like sodium carbonate could be included in the lyophilized composition; and Arbo does not teach that a peptide should be lyophilized together with the "toolbox" kit (which contains the sodium carbonate and sodium para-aminobenzoic acid). Instead, a peptide is first dissolved in saline or methanol by itself, after which it is added to the lyophilized "toolbox" kit, and then immediately combined with sodium pertechnetate.  Arbo does not teach that the peptide compound itself should be or even could be lyophilized. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the claimed invention need not be expressly suggested in any one or all of the references.  Rather, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  

Claims 27 - 30 and 32 - 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (of record; from IDS; 2008 Nucl. Med. Biol. 35: 365-375; “Edwards”) in view of Storey et al. (of record; from IDS; US 2005/0063902 A1; “Storey”) and Arbo et al. (of record; from IDS; WO2006/036071A2; "Arbo").
Edwards teaches a non-radioactive kit for the preparation of a 99mTc-NC100692 (applicant’s’99mTc-maraciclatide’) radiopharmaceutical composition (Abstract: p 366 under section 2.1.1; and Table 1).  The kit is single vial of the following lyophilized components: NC100692 (44 nmol = 75 g); and “a number of excipients including buffer, Sn2+ reducing agent, and methylene diphosphonic acid” (Abstract; p 366 under section 2.1.1; and Table 1).  The excipients facilitate radiolabeling of the NC100692 following reconstitution (p 366 under section 2.1.1).  Edwards also teaches the preparation of a 99mTc-NC100667 radiopharmaceutical composition to serve as a negative control for NC100692, wherein the preparation includes adding the excipients 12 g stannous chloride dihydrate, 90 g methylene diphosphonic acid, 1134 g sodium bicarbonate (applicant’s ‘sodium hydrogen carbonate’), and 1590 g sodium carbonate to a solution of NC100667 to facilitate the labeling reaction (p 367 under section 2.1.3).  NC100692 is a cyclic peptide, wherein the -amino group of the lysine residue serves as an attachment point for the technetium chelator and the C-terminal end modified with a short polyethylene glycol unit (p 365, right col; and Fig. 1).
Although Edwards teaches a non-radioactive kit containing NC100692 and “a number of excipients”, Edwards does not explicitly exemplify that the excipients further include para-aminobenzoic acid sodium salt, sodium hydrogen carbonate, and sodium carbonate, as required by the claims. Further, Edwards does not explicitly exemplify wherein the excipients are present in an alternative weight amount, e.g., the sodium 4-aminobenzoate is present in 2 2/3 to 4 2/3 the weight amount as NC100692.
Arbo teaches a freeze-dried “Toolbox kit” of excipients designed to provide generic radiolabeling conditions for amine based chelates, such as a 99mTc-labeled peptide, wherein the kit of excipients is pH 9.2 and contains stannous chloride dehydrate (16 g), methylene diphosphonic acid (25 g), sodium hydrogen carbonate (4500 g), sodium carbonate (600 g), and sodium para-aminobenzoate (200 g) (applicant’s ‘para-aminobenzoic acid sodium salt’) (p 22, last ¶).  An exemplified reconstituted kit contains 100 g of peptide (p 22, last ¶).
Storey teaches an improved stabilizer for radiopharmaceuticals that inhibits impurities from being produced from two kinds of decomposition mechanisms (Abstract; ¶ 0005, 0015, 0017, and 0018-0025).  Non-radioactive kits for the preparation of radiopharmaceuticals, especially 99mTc radiopharmaceuticals, may suffer from two types of instability: (i) shelf-life instability of the non-radioactive composition over time; and (ii) instability of the radiopharmaceutical post-formation (¶ 0002-0004).  Para-aminobenzoic acid and salts thereof, such as sodium 4-aminobenzoate (applicant’s ‘para-aminobenzoic acid sodium salt’), are known useful stabilizers for technetium non-radioactive kits, including kits for the preparation of 99mTc-complexes of diphosphonic acids (¶ 0005, 0017, and 0018-0025).  The sodium 4-aminobenzoate has a reducing ability and removes any oxidizing free radicals which results from the radiolysis and hence inhibits the oxidative destruction of the radiopharmaceutical by free radical attack (¶ 0031).  However, Storey exemplifies the combination of sodium 4-aminobenzoate and methylene diphosphonic acid as an improved stabilizer (¶ 0002-0005, 0015-0017, and 0018-0029).  Storey teaches that the amount methylene diphosphonic acid depends on the amount of the reducing Sn2+ in the kit (¶ 0034).  Storey further teaches that the kit contains 100 mg of the compound to be labeled with 99mTc and 100 mg sodium 4-aminobenzoate (Example 4).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the five excipients of Arbo as the “number of excipients” in the kit of Edwards.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the five excipients are a known grouping of excipients designed to provide generic radiolabeling conditions for amine based chelates, as taught by Arbo, and NC100692 is an amino-containing cyclic peptide, as taught by Edwards.  Further, the combination of sodium 4-aminobenzoate and methylene diphosphonic acid would provide an improved stabilizer for radiopharmaceuticals that inhibits impurities from being produced from two kinds of decomposition mechanisms, as taught by Storey.  
Regarding the particular amounts of excipients, it would have been obvious to use the sodium hydrogen carbonate (4500 g), sodium carbonate (600 g), and sodium para-aminobenzoate (200 g) in the amounts taught by Arbo as these amounts are known amounts designed to provide generic radiolabeling conditions for amine based chelates.  The kit of Edwards already contains stannous chloride dehydrate (12 g) and methylene diphosphonic acid (90 g), but the kit of Arbo contains slightly modified amounts of stannous chloride dehydrate (16 g) and methylene diphosphonic acid (25 g), and the amount methylene diphosphonic acid depends on the amount of the reducing Sn2+ in the kit, as noted by Storey.  Thus, the amount of stannous chloride dehydrate and methylene diphosphonic acid in the kit of Edwards is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each of stannous chloride dehydrate and methylene diphosphonic acid in the kit of Edwards.  As noted in Storey, the amount methylene diphosphonic acid depends on the amount of the reducing Sn2+ in the kit, and the methylene diphosphonic acid is part of an improved stabilizer.  Thus one of ordinary skill would adjust the amount of stannous chloride dehydrate to within known amounts of 12-16 g (applicant’s ‘approximately’ 17.8 mg, absent a definition of the word ‘approximately’ in the specification as filed), and methylene diphosphonic acid to within known amounts of 25-90 g, to achieve the desired result of stabilization of the components of the kit.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of stannous chloride dehydrate and methylene diphosphonic acid amounts in the kit of Edwards would have been obvious at the time of applicant’s invention.  It is established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 22 USPQ 33; In re Russell, 169 USPQ 426.
Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to optimize the relative weight amounts of sodium 4-aminobenzoate and NC100692 in the kit of Edwards, e.g., wherein the sodium 4-aminobenzoate is present in at least twice the weight amount as NC100692, so that when reconstituted, the sodium 4-aminobenzoate is present in at least twice the weight amount as NC100692, as suggested by Arbo. The relative weight amounts of sodium 4-aminobenzoate and NC100692 in the kit is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight amount of each of sodium 4-aminobenzoate and NC100692 in the kit needed to achieve the desired results. As noted in Storey, the sodium 4-aminobenzoate has a reducing ability and removes any oxidizing free radicals and hence inhibits the oxidative destruction of the radiopharmaceutical by free radical attack, and Arbo teaches that sodium 4-aminobenzoate may be present excess, e.g., at least twice the weight amount, as the compound to be labeled with 99mTc. Thus, one of ordinary skill in the art would adjust the weight amount of sodium 4-aminobenzoate in the kit in order to ensure that a sufficient amount is present to inhibit the oxidative destruction of the NC100692 (and 99mTc- NC100692) by free radical attack in the kits. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of relative weight amounts of sodium 4- aminobenzoate and NC 100692 would have been obvious at the time of Applicant’s invention. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.

Potential Allowable Subject Matter

Claims 19 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.  The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowance is the specific 1800 microgram amount of buffer sodium hydrogen carbonate in the non-radioactive NC100692-containing kit.  The closest prior art are Edwards et al. (of record; from IDS; 2008 Nucl. Med. Biol. 35: 365-375; “Edwards”) and Arbo et al. (of record; from IDS; WO2006/036071A2; "Arbo").  However, Edwards teaches a non-radioactive NC100692-containing kit without the buffer sodium hydrogen carbonate, while Arbo teaches a non-radioactive peptide-containing kit containing 4500 microgram amount of the buffer sodium hydrogen carbonate.  The prior art provides no rationale to not only include the buffer in the kit of Edwards but also modify the specific amount.

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618